DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Thomas Dienwiebel (REG. No. 70,284) on February 10, 2021.

3.	The application has been amended as follows: 
1.	(Currently Amended)  A method for controlling a display of an augmented reality head-up display device in a motor vehicle with the steps:
determining a position for a representation of a virtual object based on a road surface marking on a road in front of the motor vehicle; and
superimposing the virtual object corresponding to the determined position of the road surface marking onto a projection surface to obtain an augmented reality display in the vehicle; 
wherein in the augmented reality display, the superimposed virtual object is one or more of laterally misaligned and[[/or]] rotationally misaligned relative to the road surface marking caused by misalignment registration errors between the virtual object and the road surface marking; and
wherein the superimposed virtual object is displayed in the augmented reality display with one or more fuzzy edges to reduce a visual noticeability of the respective 



3.	(Previously Presented)  The method according to claim 1, wherein the virtual object marks a navigation path and is divided into discrete elements.

4.	(Previously Presented)  The method according to claim 3, wherein the discrete elements convey additional information.

5.	(Previously Presented)  The method according to claim 3, wherein the discrete elements have fuzzy edges.

6.	(Currently Amended)  A device for controlling a display of an augmented reality head-up display device in a motor vehicle wherein the device comprises a processor, having:
an input for receiving data which allow a determination of a desired position for a representation of a virtual object based on a road surface marking in front of the motor vehicle;
a positioning unit, configured for determining the position for the representation of the virtual object based on the data received by the input; 
a rendering unit, configured for superimposing the virtual object corresponding to the position of the road surface marking, determined by the positioning unit, on a projection surface to obtain an augmented reality display in the vehicle and to control an imaging unit of the augmented reality head-up display device accordingly; 
wherein in the augmented reality display, the superimposed virtual object is one or more of laterally misaligned and[[/or]] rotationally misaligned relative to the road surface marking caused by misalignment registration errors between the virtual object and the road surface marking; and
wherein the superimposed virtual object is displayed in the augmented reality display with one or more fuzzy edges to reduce a visual noticeability of the respective 
 
7.	(Previously Presented)  The device according to claim 6, wherein the virtual object marks a navigation path and the width of the virtual object is narrower than the width of the lane highlighted by the navigation path.

8.	(Previously Presented)  The device according to claim 6, wherein the virtual object marks a navigation path and is divided into discrete elements.

9.	(Previously Presented)  The device according to claim 8, wherein the discrete elements convey additional information.

10.	(Previously Presented)  The device according to claim 8, wherein the discrete elements have fuzzy edges.

11.	(Previously Presented)  A non-transitory computer-readable storage medium with instructions that, when carried out by a computer, prompt the computer to carry out the steps of a method according to claims 1 for controlling a display of an augmented reality head-up display device for a motor vehicle.

12.	(Currently Amended)  An augmented reality head-up display device for a motor vehicle[[,]] having a device according to claim 6

13.	(Currently Amended)  A motor vehicle, having an augmented reality head-up display device according to claim 12

14.	(Previously Presented) The method according to claim 1, wherein the virtual object is displayed as a tube representation, so that only a narrow part of the augmented reality display is obscured by the superimposed virtual object.
15.	(Previously Presented) The device according to claim 6, wherein the virtual object is displayed as a tube representation, so that only a narrow part of the augmented reality display is obscured by the superimposed virtual object.

16.	(New) An augmented reality head-up display device for a motor vehicle having a processor, configured to carry out the method according to claim 1 for controlling a display of an augmented reality head-up display device.

17. 	(New) A motor vehicle having a device according to claim 6.

18.	(New) A motor vehicle having a processor, configured to carry out the method according to claim 1 for controlling a display of an augmented reality head-up display device.

Response to Arguments
4.	Applicant’s Amendment/Remark filed on December 21, 2020 has been considered and persuasive.  Claim 6 has been amended.  Therefore, claims 1-15 are allowance.

Allowable Subject Matter
5.	Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1-15 the best prior arts found of record during the examination of the present application.

Per claims 1 and 6 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
“wherein in the augmented reality display, the superimposed virtual object is one or more of laterally misaligned and rotationally misaligned relative to the road surface marking caused by misalignment registration errors between the virtual object and the road surface marking; and
wherein the superimposed virtual object is displayed in the augmented reality display with one or more fuzzy edges to reduce a visual noticeability of the respective misalignment of the superimposed virtual object relative to the road surface marking caused by the misalignment registration errors between the virtual object and the road surface marking”.
6.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-18.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ebersol et al. (US 2003/0210228 A1) teaches an augmented reality navigation aid that combine computer-generated graphical elements with a real world view (which may be static or changing) and presenting the combined view as a replacement for the real world image.  The representations, which may be graphic, iconic, or textual, are overlaid onto a view of the user's real world, thus providing a reality augmented with computer-generated hazards that warn operator of the ship which area of the incident is most dangerous or safe. 
Cashen et al. (US 20170169612 A1) teaches an augmented reality alignment system has the ability to substantially enhance an operator's experience and safety.  AR systems can reduce the number of automobile accidents caused by operator perception and inattention by highlighting real-world targets that may be potential road hazards.  The augmented reality alignment system illustrates how misalignment can occur due to lateral head/eye movement.  The real-world target may be correctly overlaid with a virtual image, the change distort the virtual images and cause misalignment.
Weinstein et al. (US 20180185100 A1) teaches system and method for providing missed reality visualization that helps user to recognize registration error, the user can then fine tune or calibrate the registration of the HMD coordinate system and the localizer coordinate system to reduce the registration error.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612